Exhibit 10.6
 
 


ESCROW AGREEMENT


This Escrow Agreement (“Agreement”) is entered into as of October 29, 2012, by
and among Gulf United Energy, Inc., a Nevada corporation (“Gulf”), Gulf United
Energy de Colombia Ltd., a company organized under the laws of the British
Virgin Islands, (“BVI Colombia”), Gulf United Energy de Cuenca Trujillo Ltd., a
company organized under the laws of the British Virgin Islands (“BVI Peru”,
together with BVI Colombia, the “BVI Subs”), Sydson Oil & Gas Investments, LLC,
a Delaware limited liability company (“Sydson”), as Administrative Agent (in
such capacity, “Administrative Agent”) for the benefit of itself and the
Investors that are parties to the Purchase Agreement, together with other
investors that join the Purchase Agreement (defined below) pursuant to a Joinder
Agreement, as defined therein, (each an “Investor” and collectively the
“Investors”; together with Gulf and the BVI Subs, the “Depositors”) and [__]
(the “Escrow Agent”).


Background


A. Whereas, the Administrative Agent and the Depositors are parties to that
certain Purchase Agreement dated as of the date hereof, (as amended, restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”)
in connection with the issuance by Gulf of convertible notes in the aggregate
principal amount of up to $4,400,000 (the “Notes”), which are guaranteed by the
BVI Subs;


B. Whereas, the Investors are parties to that certain Intercreditor Agreement,
dated as of the date hereof, (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”) to govern, among
other things, the rights of the Investors regarding the secured obligations and
the Collateral (defined below) and pursuant to which the Investors appointed
Sydson as Administrative Agent to act on behalf of the Investors with respect to
the Transaction Documents;


C. Whereas, in connection with entering the Purchase Agreement and the issuance
of the Notes, the obligations and liabilities under the Notes (and other secured
obligations) will be secured pursuant to (a) a Pledge Agreement, dated as of the
date hereof, (as amended, restated, supplemented or otherwise modified from time
to time, the “BVI Colombia Pledge Agreement”) from Gulf to the Administrative
Agent for the benefit of the Investors covering the shares of BVI Colombia and
certain other collateral as set forth therein and (b) a Pledge Agreement, dated
as of the date hereof, (as amended, restated, supplemented or otherwise modified
from time to time, the “BVI Peru Pledge Agreement”; collectively, the “Pledge
Agreements”), from Gulf to the Administrative Agent for the benefit of the
Investors covering the shares of BVI Peru and certain other collateral as set
forth therein (the property covered by the Pledge Agreements shall be
hereinafter referred to as the “Collateral”);
 
D.            Whereas subject to this Agreement, Gulf, as assignor, has executed
in favor of Administrative Agent, as assignee, for the benefit of the Holders,
(i) an Assignment (the “BVI Colombia Assignment”) regarding the assignment of
all of the shares of BVI Colombia and (ii) an Assignment (the “BVI Peru
Assignment;” together with the BVI Colombia Assignment, the “Assignments”)
regarding the assignment of all of the shares of BVI Peru;
 
 
 

--------------------------------------------------------------------------------

 
E. Whereas, Administrative Agent, pursuant to the Purchase Agreement, has the
option, (i) based on the occurrence of an Event of Default (as defined in the
Notes), to deliver written notices to the Escrow Agent directing the Escrow
Agent to, subject to certain conditions, disburse or destroy (or, in a very
limited circumstance, return) one or more Escrowed Documents or (ii) based on
certain circumstances, to deliver a written notice to Escrow Agent directing the
Escrow Agent to release from escrow and deliver to Administrative Agent one or
more Escrowed Documents in the form attached hereto as Exhibit C (the “Release
of BVI Peru Pledge Documents”); and


F.           In order to effectuate the transfer of the Escrowed Documents, the
Depositors desire to appoint the Escrow Agent pursuant to the terms and
conditions of this Agreement.


Now, therefore, in consideration of the premises and the mutual obligations and
promises contained in this Agreement, the Depositors and the Escrow Agent hereby
agree as follows:


Agreements


1. Appointment of Escrow Agent.  Depositors hereby appoint and designate [__],
as Escrow Agent.


2. Acceptance of Appointment.  Escrow Agent agrees to serve hereunder for the
purposes and on the terms hereinafter set forth.


3. Deposit of Documents Into Escrow.  Contemporaneous with the execution of this
Agreement:
 
(a) Gulf and Administrative Agent will collectively deliver to the Escrow Agent
the fully-executed original counterparts of the Transaction Documents and
related documents described on Schedule 3(a) attached hereto; and
 
(b) Gulf will deliver to the Escrow Agent the original share certificate
described on Schedule 3(b) attached hereto.
 
The documents described in Sections 3(a) through 3(b) above, are collectively
referred to herein as the “Escrowed Documents”.


4. Disbursement of Escrowed Documents.


a.           Unless Administrative Agent has previously delivered a Cancellation
Notice (defined below) or, with regard to the BVI Peru Pledge Agreement, a
Release of BVI Peru Pledge Documents, to the Escrow Agent, Administrative Agent
may, on or after the date of this Agreement, deliver to the Escrow Agent a
written notice in the form of Exhibit A to this Agreement (the “Disbursement
Notice”) directing the Escrow Agent to disburse certain of the Escrowed
Documents pursuant to this Section 4(a). Upon receipt of the Disbursement
Notice, the Escrow Agent shall disburse to the Administrative Agent the Escrowed
Documents that Administrative Agent requests in its Disbursement Notice. Those
Escrowed Documents that are not requested in the Disbursement Notice or a
Release of BVI Peru Pledge Documents shall continue to be held by the Escrow
Agent in escrow until the first anniversary of the Maturity Date, as defined in
the Notes, (or if at the time of such anniversary any of the Transaction
Documents or the underlying transactions contemplated thereby are being
contested, disputed or otherwise subject to any claims or litigation, then the
date at such time as such matters have been finally resolved, herein the “Final
Document Destruction Date”) and will remain subject to any subsequent
Disbursement Notices.
 
 
 

--------------------------------------------------------------------------------

 
b.           Administrative Agent may, at any time prior to October 29, 2013,
deliver a written notice in the form Exhibit B to this Agreement (a
“Cancellation Notice”) notifying the Escrow Agent that all the conversion rights
under the Notes have been exercised by the appropriate parties or the
obligations under the Notes have been paid off in full.  If the Escrow Agent
receives a Cancellation Notice, then on the Final Document Destruction Date, the
Escrow Agent shall destroy all of the remaining Escrowed Documents, which shall
have no force and effect, other than the certificate described on Schedule 3(b),
which shall be returned to Gulf.
 
5. Effectiveness of Escrowed Documents.  Each of the Escrowed Documents will be
deemed to have been executed and delivered on, and will automatically become
legally effective and binding when the Escrowed Documents are disbursed from
escrow by the Escrow Agent to the Administrative Agent pursuant to a
Disbursement Notice.


6.            Reinstatement.  The cancellation or destruction of any Escrowed
Documents are subject to being fully reinstated, as more particularly described
in the Purchase Agreement.


7. Scope of Undertaking.  Escrow Agent’s duties and responsibilities shall be
limited to those expressly set forth in this Agreement.  Escrow Agent shall have
no responsibility or obligation of any kind in connection with this Agreement
and the Escrowed Documents, and shall not be required to deliver the same or any
part thereof or take any action with respect to any matters that might arise in
connection therewith, other than to receive, hold, deliver and destroy the
Escrowed Documents as herein provided. Escrow Agent shall not be liable for any
error in judgment, any act or omission, any mistake of law or fact, or for
anything it may do or refrain from doing in connection herewith, except for its
own willful misconduct or gross negligence.


8. Knowledge and Sufficiency of Documents.  Escrow Agent shall not be bound by
nor obliged to recognize any agreement between the Depositors, regardless of
whether Escrow Agent has knowledge of the existence of any such agreement or the
terms and provisions thereof.  Escrow Agent shall not be required in any way to
determine the validity, sufficiency, accuracy or genuineness, whether in form or
in substance, of any instru­ment, document, certificate, statement or notice
referred to in this Agreement or contemplated hereby, or of any endorsement or
lack of endorsement thereon, or of any description therein.  It shall be
sufficient if any writing purporting to be such instru­ment, document,
certificate, statement or notice is delivered to Escrow Agent and purports on
its face to be correct in form and signed or otherwise executed by the party or
parties required to sign or execute the same under this Agreement.  Escrow Agent
shall not be required in any way to determine the identity or authority of any
person executing the same or the genuineness of any such signature.


9. Right of Interpleader.  Should any controversy arise between or among
Depositors or any other person, firm or entity with respect to this Agreement or
the Escrowed Documents, or any part thereof, or the right of any party or other
person to receive the Escrowed Documents, or should Depositors fail to designate
another Escrow Agent as provided in Section 17 hereof, or if Escrow Agent should
be in doubt as to what action to take, Escrow Agent shall have the right, but
not the obligation, either to (a) withhold delivery of the Escrowed Documents
until the controversy is resolved, the conflicting demands are withdrawn, or its
doubt is resolved, or (b) institute a bill of interpleader in any court of
competent jurisdiction to determine the rights of the parties hereto.  The right
of the Escrow Agent to institute such a bill of interpleader shall not, however,
be deemed to modify the manner in which Escrow Agent is entitled to make
disbursements of the Escrowed Documents as hereinabove set forth other than to
tender the Escrowed Documents into the registry of such court.  Should a bill of
interpleader be instituted, or should Escrow Agent be threatened with litigation
or become involved in litigation in any manner whatsoever on account of this
Agreement or the Escrowed Documents, then, as between themselves and Escrow
Agent, Depositors jointly and severally hereby bind and obligate themselves,
their successors and permitted assigns, to pay to Escrow Agent its attorneys’
fees and any and all other disbursements, expenses, losses, costs and damages of
Escrow Agent in connection with or resulting from such threatened or actual
litigation.


 
 

--------------------------------------------------------------------------------

 
10. Conflicts; Force Majeure.  In the event of any disagree­ment or conflicting
instructions resulting in adverse claims or demands being made upon Escrow Agent
in connection herewith, or in the event that Escrow Agent, in good faith, is in
doubt as to what action should be taken hereunder, it may, at its option, refuse
to comply with any claims or demands on it, or refuse to take any other action
hereunder, so long as such disagreement continues or such doubt exists, and in
any such event, Escrow Agent shall not be or become liable in any way or to
Depositors or any other party for its failure or refusal to act until all
differences shall have been adjusted and all doubt resolved.  Escrow Agent shall
have no liability for any loss arising from any cause beyond its control,
including (but not limited to) the following:  (a) the act, failure or neglect
of any agent or correspondent selected by Escrow Agent for the remittance of
funds; (b) any delay, error, omission or default of any mail, telegraph, cable
or wireless agency or operator; and (c) the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers.


11. Instructions; Attachment and Garnishment.  Escrow Agent is authorized, in
its sole discretion, to disregard any and all notices or instructions given by
any of the other parties hereto or by any other person, firm or entity, except
only such notices or instructions as are hereinabove provided for and orders or
process of any court entered or issued with or without jurisdiction.  If any
part of the Escrowed Documents is at any time attached, garnished or levied upon
under any court order or in case the payment, assign­ment, transfer, conveyance
or delivery of any part of the Escrowed Documents shall be stayed or enjoined by
any court order, or in any case any order, judgment or decree shall be made or
entered by any court affecting the Escrowed Documents or any part thereof, then
in any of such events Escrow Agent is authorized, in its sole discretion, to
rely upon and comply with any such order, writ, judgment or decree which it is
advised by legal counsel of its own choosing is binding upon it under the terms
of this Agreement or otherwise.  If Escrow Agent complies with any such order,
writ, judgment or decree, it shall not be liable to any of the parties hereto or
to any other person, firm or entity by reason of such compliance even though
such order, writ, judgment or decree may be subsequently reversed, modified,
annulled, set aside or vacated.
 

 
 
 

--------------------------------------------------------------------------------

 
12. Indemnity.  Depositors jointly and severally agree to indemnify Escrow
Agent, its officers, employees, agents and counsel (each herein called an
“Indemnified Party”) against, defend and hold each Indemnified Party harmless
from, any and all losses, costs, damages, expenses, claims and attorneys’ fees,
including but not limited to costs of investigation, suffered or incurred by any
Indemnified Party in connection with or arising from or out of this Agreement,
except such acts or omissions as may result from the willful misconduct or gross
negligence of such Indemnified Party.


13. Notices.  Any notice, instrument or other communication required or
permitted to be given by one of the parties hereto to the other under this
Agreement shall be considered as properly given if in writing and (a) delivered
against receipt therefor, or (b) mailed by registered or certified mail, return
receipt requested and postage prepaid, or (c) sent by facsimile in each case
addressed as follows:


If to Escrow Agent:


[__]
Attention:  [__]
[__]
[__]
Facsimile:  [__]


If to Gulf:


Gulf United Energy, Inc.
P.O Box 22165
Houston, Texas  77227-2165
Attention:   John B. Connally III
 
With a copy to:
 
Brewer & Pritchard, PC
3 Riverway, Ste. 1800
Houston, Texas 77056
Attention:  Thomas Pritchard, Esq.


If to the Administrative Agent,
 
Sydson Oil & Gas Investments, LLC
[__]
 
With a copy to:
 
Porter Hedges LLP
1000 Main Street, 36th Floor
Houston, Texas 77002
Attention:  Ephraim del Pozo
Facsimile:  (713) 226-6260


 
 

--------------------------------------------------------------------------------

 
Any party delivering any notice to any other party under this Agreement shall
contemporaneously deliver a copy of such notice to each other party.  All
notices given in accordance herewith shall be deemed to have been received by
the parties to whom such notices are directed (x) upon delivery, if delivered
personally or by facsimile (and confirmation of receipt is obtained) or (y)
three (3) days after the date of transmittal thereof, if sent by mail.  Any
party to this Agreement may change the address to which such communications are
to be directed by giving written notice to the other party in the manner
provided in this section.


14. Consultation with Legal Counsel.  Escrow Agent may consult with its counsel
or other counsel satisfactory to it concerning any question relating to its
duties or responsibilities hereunder or otherwise in connection herewith and
shall not be liable for any action taken, suffered or omitted by Escrow Agent in
good faith upon the advice of such counsel.  Escrow Agent may act through its
officers, employees, agents and attorneys.


15. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Texas without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Texas located in Harris County and
the United States District Court for the Southern District of Texas for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement and the transactions contemplated hereby.  Service of process
in connection with any such suit, action or proceeding may be served on each
party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Agreement.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.


16. Compensation and Reimbursement of Expenses.  Gulf and BVI Subs jointly and
severally agree to pay to Escrow Agent, upon receipt of an invoice, fees at a
rate of $[__] per hour for Escrow Agent’s services hereunder.  Escrow Agent
shall be entitled to reimbursement from Gulf and BVI Subs jointly and severally
for all fees and expenses of legal counsel incurred by Escrow Agent in
connection with the prepara­tion, operation, administration and enforcement of
this Agreement and its obligations hereunder.  The other Depositors party hereto
jointly and severally agree to pay such foregoing fees of the Escrow Agent to
the extent Gulf and BVI Subs fail to pay such fees, provided, however, that any
fees not paid by Gulf and BVI Subs shall be Obligations for all purposes. If
Depositors provide Escrow Agent with instructions expanding the scope of Escrow
Agent’s responsi­bilities and obligations hereunder, Escrow Agent shall have no
obligation or liability in favor of Depositors with respect to the performance
of such expanded responsibilities and obligations unless and until there has
been established a fee and expense reimbursement arrangement satisfactory to
Escrow Agent with respect to such expanded obligations and responsibilities.


 
 

--------------------------------------------------------------------------------

 
17. Resignation.  Escrow Agent may resign upon ten (10) days prior written
notice to Depositors and, upon joint instructions of Depositors, shall deliver
the Escrowed Documents to any designated substitute Escrow Agent mutually
selected by Depositors.  If Depositors fail mutually to designate a substitute
Escrow Agent within ten (10) days after the giving of such notice, Escrow Agent
may, in its sole discretion and its sole option, either (a) deliver the Escrowed
Documents to Porter Hedges LLP, or (b) institute a bill of inter­plead­er as
contemplated by Section 9 hereof.


18. Severability.  If one or more of the provisions hereof shall for any reason
be held to be invalid, illegal or unenforce­able in any respect under applicable
law, such invalidity, illegality or unenforceability shall not affect any other
provi­sions hereof, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.


19. Termination.  Upon the earlier of: (i) the disbursement of certain of the
Escrowed Documents under a Disbursement Notice and the request for destruction
of the remaining Escrowed Documents and (ii) unless Escrow Agent is notified
otherwise by the Depositors, the first anniversary of the Maturity Date, this
Agreement shall terminate; provided, however, that the provisions of Sections 6,
9, 10, 12 and 16 hereof shall remain in full force and effect for so long as
Escrow Agent may have any liability.


20. General.  The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  This Agreement may be executed simultaneously in two or more
counter­parts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The terms and provisions
of this Agreement constitute the entire agreement between the parties
hereto.  This Agreement or any provision hereof may be amended, modified, waived
or terminated only by written instrument duly signed by the parties hereto or
their successors and permitted assigns.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto, and their respective heirs,
devisees, executors, administrators, personal representatives, successors,
trustees, receivers and permitted assigns.  Nothing in this Agreement, express
or implied, is intended to confer upon any other person rights or remedies under
or by reason of this Agreement.




(Signatures Begin on the Following Page)
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, each of which is and shall be considered an original for all
intents and purposes, effective as of the date first above written.


ESCROW AGENT:


[__]




By:                                                       
                                                             
[__]






DEPOSITORS:


GULF UNITED ENERGY, INC.


By:                                                                                                                       
John B. Connally III
Chief Executive Officer


GULF UNITED ENERGY DE COLOMBIA LTD.




By:                                                                                                                         
John B. Connally III
Attorney-in-Fact


GULF UNITED ENERGY CUENCA TRUJILLO LTD.




By:                                                                                                                         
John B. Connally III
Attorney-in-Fact




SYDSON OIL & GAS INVESTMENTS, LLC,
as Administrative Agent and Investor


By:                                                                                                                         
Michael J. Mayell
Manager




 
 

--------------------------------------------------------------------------------

 


Exhibit A
to Escrow Agreement


 
Sydson Oil & Gas Investments, LLC
as Administrative Agent[__]


[insert date]




[__]
Attention:  [__]
[__]
Telephone:  [__]
Facsimile:  [__]


Re:  Disbursement Notice




Dear Mr. [__]:


Reference is made to that certain Escrow Agreement made and entered into as of
October 29, 2012, by and among by and among Gulf United Energy, Inc., a Nevada
corporation (“Gulf”), Gulf United Energy de Colombia Ltd., a company organized
under the laws of the British Virgin Islands, Gulf United Energy de Cuenca
Trujillo Ltd., a company organized under the laws of the British Virgin Islands,
Sydson Oil & Gas Investments, LLC, a Delaware limited liability company
(“Sydson”), in its capacity as Administrative Agent for the benefit of itself
and the Investors that are parties to the Purchase Agreement, together with such
other investors that join the Purchase Agreement pursuant to a Joinder
Agreement, and [__] (the “Escrow Agent”). All terms used but not defined herein
have the meaning set forth in the Escrow Agreement.


This letter constitutes a Disbursement Notice, and you are hereby instructed to
disburse the following Escrowed Documents as follows, and retain any other
Escrowed Documents:


(i) to Sydson, as Administrative Agent:  Items numbered __, __, . . . and ___
listed on Schedule 3(a) attached to the Escrow Agreement; and/but not the item
listed on Schedule 3(b) attached to the Escrow Agreement; and
 
(ii)           to Gulf:  _____________________________________.


All disbursements described above shall be made to those addresses set forth
above with respect to the applicable recipients.


Please contact me at the number above should you have any questions.


Sincerely,


Sydson Oil & Gas Investments, LLC,
as Administrative Agent




By:___________________________
Name:________________________
Title:_________________________




 
 

--------------------------------------------------------------------------------

 
Exhibit B
to Escrow Agreement


 


 
Sydson Oil & Gas Investments, LLC
as Administrative Agent[__]


[insert date]




[__]
Attention: [__]
[__]
Telephone:  [__]
Facsimile:  [__]




Re:  Cancellation Notice




Dear Mr. [__]:


Reference is made to that certain Escrow Agreement made and entered into as of
October 29, 2012, by and among by and among Gulf United Energy, Inc., a Nevada
corporation (“Gulf”), Gulf United Energy de Colombia Ltd., a company organized
under the laws of the British Virgin Islands, Gulf United Energy de Cuenca
Trujillo Ltd., a company organized under the laws of the British Virgin Islands,
Sydson Oil & Gas Investments, LLC, a Delaware limited liability company
(“Sydson”), in its capacity as Administrative Agent for the benefit of itself,
and the Investors that are parties to the Purchase Agreement, together with such
other investors that join the Purchase Agreement pursuant to a Joinder
Agreement, and [__] (the “Escrow Agent”). All terms used but not defined herein
have the meaning set forth in the Escrow Agreement.


This letter constitutes a Cancellation Notice, and you are hereby instructed to
disburse and destroy (on the Final Destruction Date) all of the Escrowed
Documents as follows:


(i)           to Sydson:  ___________________________;


(i)           to Gulf:  ___________________________; and


(ii)           you are hereby instructed to destroy all of the other Escrowed
Documents (on the Final Destruction Date).


The disbursement described above shall be made to that address set forth above
with respect to Sydson.


Please contact me at the number above should you have any questions.


Sincerely,


Sydson Oil & Gas Investments, LLC,
as Administrative Agent




By:___________________________
Name:________________________
Title:_________________________


 
 

--------------------------------------------------------------------------------

 


Exhibit C
to Escrow Agreement


 
Sydson Oil & Gas Investments, LLC
as Administrative Agent[__]




[insert date]




[__]
Attention:  [__]
[__]
Telephone:  [__]
Facsimile:  [__]




Re:  Cancellation Notice




Dear Mr. [__]:


Reference is made to that certain Escrow Agreement made and entered into as of
October 29, 2012, by and among by and among Gulf United Energy, Inc., a Nevada
corporation (“Gulf”), Gulf United Energy de Colombia Ltd., a company organized
under the laws of the British Virgin Islands, Gulf United Energy de Cuenca
Trujillo Ltd., a company organized under the laws of the British Virgin Islands,
Sydson Oil & Gas Investments, LLC, a Delaware limited liability company
(“Sydson”), in its capacity as Administrative Agent for the benefit of itself,
and the Investors that are parties to the Purchase Agreement, together with such
other investors that join the Purchase Agreement pursuant to a Joinder
Agreement, [__] (the “Escrow Agent”). All terms used but not defined herein have
the meaning set forth in the Escrow Agreement.


This letter constitutes a Release of BVI Peru Pledge Documents, and you are
hereby instructed to release from escrow and send to Sydson all of the Escrowed
Documents described in part B of Schedule 3(a) and Schedule 3(b).


The documents released as described above shall be sent to that address set
forth above with respect to Sydson.


Please contact me at the number above should you have any questions.




Sincerely,


Sydson Oil & Gas Investments, LLC,
as Administrative Agent




By:___________________________
Name:________________________
Title:_________________________




 
 

--------------------------------------------------------------------------------

 

